Name: Commission Regulation (EEC) No 642/86 of 28 February 1986 amending Regulation (EEC) No 1303/83 laying down special detailed rules for the application of the system of import licences and advance fixing certificates for products processed from fruit and vegetables
 Type: Regulation
 Subject Matter: beverages and sugar;  foodstuff;  trade policy;  tariff policy;  prices
 Date Published: nan

 No L 60 / 38 1 . 3 . 86Official Journal of the European Communities COMMISSION REGULATION (EEC) No 642 / 86 of 28 February 1986 amending Regulation (EEC ) No 1303 / 83 laying down special detailed rules for the application of the system of import licences and advance fixing certificates for products processed from fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC ) No 426 / 86 of 24 February 1 986 on the common organization of the market in products processed from fruit and vegetables 0 ), and in particular Articles 13 ( 4 ) and 14 ( 3 ) thereof; Whereas Article 15 of Commission Regulation (EEC ) No 1303 / 83 ( 2 ), as last amended by Regulation (EEC) No 793 / 85 ( 3 ), provides that the basic product in respect of which the refund is fixed in advance shall be shown in the application for the certificate and the certificate itself; whereas Regulation (EEC) No 426 / 86 has extended the range of basic products for which export refund may be granted and fixed in advance ; whereas as a consequence Regulation (EEC) No 1303 / 83 should be amended ; Whereas in the advance fixing certificate the product to be exported shall be described with reference to the relevant subheading of the Common Customs Tariff; whereas the criteria for classifying a product in a specific subheading is in many cases the content of sugar ; whereas an exporter may need several advance fixing certificates for a specific product where the sugar content of the product varies ; whereas this situation could be avoided if the advance fixing certificate could cover products with different sugar content ; whereas such a simplification could be made without creating problems for the management of the advance fixing system ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables , HAS ADOPTED THIS REGULATION: Article 1 In Regulation (EEC ) No 1303 / 83 Article 15 is replaced by the following : 'Article IS 1 . In the case of advance fixing of the export refund : ( a ) The application for the certificate and the certificate itself shall indicate in section 12 the basic product in respect of which the refund is fixed in advance . For this purpose «basic product » means :  sugar , including white sugar , raw sugar and beet and cane syrup ,  glucose in the form of white crystalline powder , whether or not agglomerated ,  other glucose and glucose syrup , or  isoglucose ; ( b ) The products to be exported may , in the application for the certificate and in the certificate itself, be described by reference to the four-digit heading of the Common Customs Tariff within which the products fall . The certificate shall be valid for all products attracting export refund falling within that heading . 2 . When the provisions of paragraph 1 ( b ) are applied , the amount of the security shall as a derogation from Article 13 be 1,80 ECU / 100 kg net .' Article 2 This Regulation shall enter into force 1 March 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 February 1986 . For the Commission Frans ANDRIESSEN Vice-President (*) OJ No L 49 , 27 . 2 . 1986 , p. 1 . ( 2 ) OJ No L 138 , 27 . 5 . 1983 , p. 25 . ( 3 ) OJ No L 88 , 23 . 3 . 1985 , p. 43 .